Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2018

                                      No. 04-18-00847-CV

                                   Joe & Sharon MINIHAN,
                                          Appellant

                                                v.

   Martin O'NEILL and Suzanne O'Neill, Individually and In Her Capacity and Independent
               Executor of the Estate of Richard Wayne Bendele, Deceased,
                                         Appellees’

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                                James L. Rex, Judge Presiding


                                         ORDER
       Appellant’s motion for an extension of time to file a notice of appeal is granted. We order
the appellant’s notice of appeal, if any, due November 30, 2018.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court